*512Plaintiff house electrician was engaged in routine maintenance work when he fell from a ladder affixed to a scissor lift after fixing a light fixture (see Monaghan v 540 Inv. Land Co. LLC, 66 AD3d 605 [2009]). Indeed, plaintiff testified that he fixed light fixtures about twice weekly, that “nine out of ten times” the house electricians would change the whole fixture when performing such work, and that he retrieved sockets and bulbs from the building’s storage area in order to perform his work. Further, his subforeman stated in an affidavit that the high-voltage nature of the lights caused the sockets to deteriorate, requiring them to be replaced on a regular basis, which necessitated keeping a large volume of sockets in stock on the premises. Accordingly, plaintiffs work clearly involved “replacing components that require replacement in the course of normal wear and tear” (Esposito v New York City Indus. Dev. Agency, 1 NY3d 526, 528 [2003]). Concur — Tom, J.P, Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ.